Citation Nr: 1211209	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  11-13 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

2. Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

3. Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1953 to May 1955. These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) which declined to reopen the claims.  The Veteran's claims file is now in the jurisdiction of the Salt Lake City, Utah RO.  In December 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran sought, and was granted, a 60 day abeyance period for the submission of additional evidence.  In February 2012 he submitted additional evidence with a waiver of initial RO consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matters of service connection for tinnitus and for right and left knee disabilities (each on de novo review) are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required. 


FINDINGS OF FACT

1. An August 2009 Board decision declined to reopen the Veteran's claim of service connection for tinnitus that had previously been denied based on a finding that his tinnitus was unrelated to his service. 

2. Evidence received since the August 2009 Board decision includes the Veteran's new lay statement that his tinnitus had its onset in service and medical evidence suggesting that such is related to military noise exposure; relates to the unestablished fact necessary to substantiate the claim of service connection for tinnitus; and raises a reasonable possibility of substantiating the claim.

3. An unappealed March 2004 rating decision denied the Veteran's claims of service connection for a right and left knee disabilities based on findings that such were unrelated to his service.

4. Evidence received since the March 2004 rating decision includes a March 2008 letter from a private orthopedic surgeon that suggests that the Veteran's right and left knee disabilities are related to his service; relates to the unestablished facts necessary to substantiate the claims of service connection for right and left knee disabilities; and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. New and material evidence has been received and the claim of service connection for tinnitus may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2. New and material evidence has been received and the claims of service connection for right and left knee disabilities may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Inasmuch as this decision grants the portions of the claims that are being addressed, further discussion of the impact of the VCAA in the matters is not necessary.   

B. Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7104, 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

	Tinnitus

The Veteran filed an original claim of service connection for tinnitus in September 2003, which was denied in a March 2004 rating decision essentially based on a finding that the Veteran's tinnitus was unrelated to his service.  He filed a claim to reopen and a May 2008 rating decision declined to reopen the claim.  He perfected an appeal of that denial, and an August 2009 Board decision declined to reopen the claim.  The Board decision is final.  38 U.S.C.A. § 7104.  

Evidence of record at the time of the August 2009 Board decision included: a report of February 2009 VA examination noting that given the onset of tinnitus 45 years after the Veteran's service it was not likely that the Veteran's tinnitus was the result of military noise exposure; February 2003 private treatment records noting that the Veteran complained of ringing in his ears for 12 years prior; and a February 2000 private outpatient treatment record noting that the Veteran complained of a 5 day history of right sided tinnitus.  

Pertinent evidence received since the August 2009 Board decision includes: a report of October 2009 audiometry noting that the Veteran had a history of tinnitus and a report of a February 2012 private audiological evaluation noting that the Veteran reported that he began to experience ringing in his ears during service and that it was the provider's opinion that the tinnitus was most likely caused by military noise trauma.

As the Veteran's claim of service connection for tinnitus was previously denied based on a finding that his tinnitus was unrelated to his service, for evidence received since to be new and material, it must relate to that unestablished fact (i.e. it must show, or tend to show, that his tinnitus is related to his service).

As the evidence received since the August 2009 Board decision includes a February 2012 private audiological evaluation noting that the Veteran reported that he began to experience ringing in his ears during service and that it was the provider's opinion that the Veteran's tinnitus was most likely caused by military noise exposure, there is new evidence that relates to the unestablished fact necessary to substantiate the claim of service connection for tinnitus and raises a reasonable possibility of substantiating the claim.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received, and that the claim of service connection for tinnitus must be reopened.  De novo consideration of the claim is addressed in the remand below.

	Right and left knee disabilities

A March 2004 rating decision denied the Veteran's claim of service connection for right and left knee disabilities essentially based on findings that such disabilities were unrelated to his service.  He did not appeal this decision, and it became final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the March 2004 rating decision included: the report of a November 2001 private X-ray noting an impression of advanced degenerative disease of both knees and private treatment records noting that the Veteran had prior left and right knee total arthroplasty. 

Pertinent evidence received since the March 2004 rating decision includes: a March 2008 letter from the Veteran's private orthopedic surgeon noting that the Veteran suffered a bilateral knee injury during the competence course in service and had trouble with his knees since his discharge in 1955 and that the Veteran's knee problems were "military related"; January 2000 through June 2007 VA outpatient treatment records showing treatment for bilateral knee pain; and a January 2012 private outpatient treatment record noting that the Veteran had a right knee arthroplasty in the 90's and left knee arthroplasty in 2002. 

As the claims were previously denied based on findings that the Veteran's right and left knee disabilities were unrelated to his service, for evidence received since to be new and material in the matters, it must relate to those unestablished facts (i.e. it must show/suggest that the Veteran's right and left knee disabilities are or may be related to his service).

As the evidence received since the March 2004 rating decision includes a medical opinion that notes that the Veteran's knee problems are "military related" and that the Veteran has had problems with his knees since his discharge from service in 1955, there is new evidence that relates to the unestablished facts necessary to substantiate the claims of service connection for right and left knee disabilities, that raises a reasonable possibility of substantiating the claims.  Consequently, and particularly in light of the Shade "low threshold" standard, the Board finds that new and material evidence has been received, and that the claims of service connection for right and left knee disabilities must be reopened.  De novo consideration of the claims is addressed in the remand below.


ORDER

The appeal seeking to reopen a claim of service connection for tinnitus is granted.

The appeal seeking to reopen a claim of service connection for a right knee disability is granted.

The appeal seeking to reopen a claim of service connection for a left knee disability is granted.


REMAND

Regarding de novo review, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.

A March 2004 Social Security Administration (SSA) inquiry revealed that the Veteran received disability payments for a disability with an onset date of July 1993.  The record does not contain any SSA records or determinations (or indicate the disabilities for which the Veteran received benefits), and there is no indication that such were sought.  Accordingly, records and examinations considered in the SSA determination are pertinent evidence and must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

	Tinnitus

The evidence of record includes conflicting medical opinions regarding the etiology of the Veteran's tinnitus (i.e. a nexus between his current tinnitus and military noise exposure).  The February 2009 VA examiner opined that based on the Veteran's report that he was unsure of when tinnitus had its onset and evidence showing that the Veteran reported the onset of tinnitus in 2000, it was not likely that the Veteran's tinnitus was related to his military noise exposure.  In February 2012 the Veteran underwent a private audiological evaluation on which he reported that his tinnitus had its onset in service.  That private provider opined that the Veteran's tinnitus was most likely caused by military noise exposure based on his report of onset and his exposure to acoustic trauma (a known cause of tinnitus).  Notably, the evidence of record at the time of the February 2009 VA examination did not show continuity of tinnitus (i.e. that it began in service and persisted); however, on the recent private audiological evaluation the Veteran reported that his tinnitus had its onset in service.  While his more recent account is deemed credible for purposes of reopening, the conflicting accounts raise a credibility question that must be resolved.  




	Right and left knee disabilities 

The Veteran's service treatment records (STRs) were certified to be unavailable (See March 2004 letter from the National Personnel Records Center (NPRC)); therefore, VA has a heightened duty to assist the Veteran in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate source medical records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

In a March 2004 Report of Contact the Veteran related that he never received treatment for his knees during service.  In March 2004 he returned blank a form requesting information needed to reconstruct medical data (and facilitate alternate source development).  A March 2008 letter from the Veteran's private orthopedic surgeon notes that he injured his knees on a course in service and on his April 2011 VA Form 9 (substantive appeal) the Veteran noted that ". . . my records are not available to show that I had problems which were caused by military service."  To the extent that his Form 9 report suggests that STRs were generated that would be supportive of his claims, but have been lost or destroyed, such statement appears inconsistent with his previous accounts, requiring clarification, and perhaps further development.

The earliest treatment records associated with the claims file are from 1996.  The record shows that the Veteran underwent left knee arthroplasty before that time.  In a claim of service connection, the complete history of the disability for which service connection is sought is pertinent evidence; therefore, all records of earlier treatment (and specifically those relating to the pre-1996 surgery) must be secured to ensure proper adjudication of the claims.    

The Veteran is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include identifying information and/or releases) is not furnished within a year after the date of request the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should obtain from the SSA a copy of any decision granting a claim by the Veteran for Social Security disability benefits, as well as copies of any and all medical records or examinations underlying such determination.  Associate all obtained records with the claims file.  If the records are not obtainable, associate documentation, including negative replies, of VA's efforts to obtain the records.    

2. Once the development sought above is completed, the RO should arrange for the claims file to be forwarded to an audiologist or otologist for review and an advisory medical opinion.  Based on review of the claims file, the consulting provider should offer an opinion responding to the following:

a. What is the most likely etiology for the Veteran's tinnitus?  Specifically, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's exposure to noise trauma in service was an etiological factor in the development of tinnitus?

b. Is there any medical basis for dissociating the etiology of the Veteran's tinnitus from the etiological factors responsible for his service-connected SNHL (i.e. military noise exposure)?  The consulting provider should include a detailed explanation of rationale for the response to this question, to include citation to supporting medical text/treatise.

2. The RO should ask the Veteran to fully describe the circumstances of the injury to his knees on a course in service and any follow-up or interim treatment.  He must indicate whether or not he received any treatment for his knees in service and describe the approximate dates and location of the treatment.  If he identifies any treatment for his knees in service the RO should undertake exhaustive alternate source development for records of such treatment.  

The RO should also ask the Veteran to identify all providers of evaluation and/or treatment he received for his knees throughout since his discharge from service, and to provide the releases necessary for VA to secure records of any such private evaluation or treatment.  He must specifically identify (and provide releases for records of) where and he underwent left knee arthroplasty prior to 1996, as well as the initial treatment he received for his knees postservice.  

If the Veteran does not respond with the information and  releases sought, the claim must be further processed under 38 C.F.R. § 3.158(a).  If he responds, the RO should secure complete pertinent clinical records from all sources identified.  If a provider does not respond to a VA request for records sought, the Veteran must be so advised, and advised further that it is his responsibility to ensure that private records are received. 

3.  If, and only if, the development requested above is completed and the evidence of record indicates that the Veteran's current knee disabilities may be related to a bilateral knee injury in service (corroborated by credible evidence), the RO should arrange for any further development indicated (an examination to secure a nexus opinion, e.g.).

4. The RO should then re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


